Exhibit 10.49

 

CONSULTING AGREEMENT

 

Effective April 27, 2010 (the “Effective Date”) P. Roy Vagelos, M.D., 82 Mosle
Road, Far Hills, NJ 07931 (“Consultant”) and Theravance, Inc., 901 Gateway
Boulevard, South San Francisco CA 94080 (“Theravance” or the “Company”) agree as
follows:

 

1.             Services and Payment. Upon his retiring from the Theravance Board
on April 27, 2010, Consultant agrees to continue to consult with and advise
Theravance from time to time, at Theravance’s request (“Services”) at mutually
convenient times, but in any event not more than once every three (3) months,
for the primary purpose of assisting the Chief Executive Officer and the Senior
Vice President—Research and Early Clinical Development with questions relating
to the business of Theravance. As full payment for the Services provided during
term of this Agreement:

 

(i) Consultant will receive a total consulting fee of $80,000.00 for his
Services during the term of this Agreement, payable in equal monthly
installments on the last day of each month beginning May 31, 2010;

 

(ii) Consultant will continue to vest in all of his currently outstanding
(a) options to purchase the Company’s common stock and (b) restricted stock unit
awards (RSUs) through the expiration or earlier termination of this Agreement in
accordance with the terms of such options and RSUs (as the same may be amended
from time to time, including as contemplated by clauses (iii)( and (iv) below);

 

(iii) Consultant’s outstanding options to purchase the Company’s common stock
shall be amended to provide that such options will remain exercisable with
respect to any option shares that are vested as of the termination of
Consultant’s service for the length of the option term, notwithstanding
Consultant’s earlier cessation of service to the Company, subject to earlier
termination of such options in the event of certain corporate transactions as
described in Sections 11.2 and 11.3 of the Company’s 2004 Equity Incentive Plan;
and

 

(iv) provided Consultant remains in continuous Service through December 31,
2011, the last 2,408 shares subject to Consultant’s RSU granted on April 22,
2008 scheduled to vest during calendar 2012 shall instead vest on December 31,
2011.  Consultant understands that issuance of the shares underlying any of his
RSUs (settlement) will occur in accordance with the terms of his RSUs.

 

Consultant shall also be entitled to reimbursement for expenses for which
Consultant has received prior approval from Theravance within thirty (30) days
of Consultant’s submission of receipts thereof.  Theravance will pay all o
fConsultant’s travel, lodging and related expenses where he is actively
consulting.  Payment of the consulting fee will be made within 30 days of the
Company’s receipt of a reasonably detailed invoice from Consultant.

 

--------------------------------------------------------------------------------


 

2.             Ownership of Inventions.  Theravance shall own all right, title
and interest (including patent rights, copyrights, trade secret rights,
trademark rights and all other rights of any sort throughout the world) relating
to any and all inventions (whether or not patentable), including without
limitation, discoveries, compositions of matter, pharmaceutical formulations,
methods of use, methods of making, techniques, processes, formulas,
improvements, works of authorship, designations, designs, know-how, ideas and
information made or conceived or reduced to practice, in whole or in part, by
Consultant (solely or jointly with others) during the term of this Agreement
that arise out of or relate to the Services or any Proprietary Information (as
defined below) (collectively, “Inventions”).  Consultant will promptly disclose,
provide and assign all Inventions to Theravance.  Consultant shall further
assist Theravance, at Theravance’s expense, to further evidence, record and
perfect such assignments, and to perfect, obtain, maintain, enforce, and defend
any rights assigned throughout the world. Such assistance may include, but is
not limited to, execution of documents and assistance or cooperation in legal
proceedings.  Consultant hereby irrevocably designates and appoints Theravance
as his agent and attorney-in-fact to act for and on Consultant’s behalf to
execute and file any document and to do all other lawfully permitted acts to
further the foregoing with the same legal force and effect as if executed by
Consultant.  When requested by Theravance, Consultant will make available to
Theravance all notes, data and other information relating to any Invention.

 

3.             Proprietary Information.  Consultant agrees that all Inventions
and other business, technical and financial information concerning Theravance
(including, without limitation, the identity of and information relating to
Theravance’s employees, vendors and service providers) that Consultant develops,
learns or obtains during the term of this Agreement or while he is providing
Services constitute “Proprietary Information.”  Consultant will hold in
confidence and not disclose or make available to third parties or make use of
any Proprietary Information except with the prior written consent of Theravance
or to the extent necessary in performing Services for Theravance.  However,
Consultant shall not be obligated under this paragraph with respect to
information Consultant can document (i) is or becomes readily publicly available
without restriction through no fault of Consultant, or (ii) that Consultant knew
without restriction prior to its disclosure by Theravance.  Upon termination of
this Agreement or as otherwise requested by Theravance, Consultant will promptly
return to Theravance all documents, materials and copies containing or embodying
Proprietary Information, except that Consultant may keep a personal copy of
(i) compensation records relating to the Services and (ii) this Agreement.

 

4.             Solicitation.  As additional protection for Proprietary
Information, Consultant agrees that during the term of this Agreement and for
one year thereafter, Consultant will not encourage or solicit any employee of or
consultant to Theravance to leave Theravance for any reason.

 

5.             Term and Termination.  This Agreement shall become effective on
the Effective Date and remain in force until the earlier of December 31, 2011 or
when terminated by either party. Consultant may terminate this Agreement at any
time, for any reason, by giving Theravance thirty days advance written notice
and Theravance will be liable for the consulting

 

2

--------------------------------------------------------------------------------


 

fees accrued through the end of the month in which the Agreement terminates. 
Theravance may terminate this Agreement prior to December 31, 2011 only for
cause, which for purposes hereof shall mean:  (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company;
(ii) conviction of a felony under the laws of the United States or any state
thereof; (iii) gross negligence; (iv) a material breach of this Agreement which
has not been cured within ten days after receiving written notification from the
Company; (v) failure to perform lawful assigned Services as contemplated hereby
for ten days after receiving written notification from the Company. Theravance
will be liable for the consulting fees accrued through the end of the month in
which the Agreement terminates.  The Consultant is entitled to the total
consulting fee described in Section 1(i) above, unless, prior to December 31,
2011, the Consultant terminates the Agreement or Theravance terminates the
Agreement for cause.  All provisions of this Agreement and any remedies for
breach of this Agreement shall survive any termination or expiration.

 

6.             Relationship of the Parties.  Notwithstanding any provision
hereof, for all purposes of this Agreement each party shall be and act as an
independent contractor and not as a partner, joint venturer, or agent of the
other and shall not bind nor attempt to bind the other to any contract. 
Consultant is an independent contractor and is solely responsible for all taxes,
withholdings, and other statutory or contractual obligations of any sort,
including, but not limited to, Workers’ Compensation Insurance. Consultant
recognizes and agrees that Consultant has no expectation of privacy with respect
to Theravance’s telecommunications, networking or information processing systems
(including, without limitation, computer files, email messages and attachments,
and voice messages) and that Consultant’s activity, and any files or messages,
on or using any of those systems may be monitored at any time without notice.

 

7.             Assignment.  This Agreement and the Services performed hereunder
are personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Theravance.  Any attempt to do so shall be void. 
Theravance shall not have the right to assign or transfer this Agreement to a
third party without the written consent of Consultant.

 

8.             No Conflict.  Consultant represents and warrants that (i) his
performance hereunder will not breach any agreement or obligation to keep in
confidence proprietary information acquired by Consultant in confidence or trust
prior to or during Consultant’s engagement with Theravance, and (ii) all work
under this Agreement will be Consultant’s original work and none of the Services
or Inventions or any development, use, production, distribution or exploitation
thereof will infringe, misappropriate or violate any intellectual property or
other right of any person or entity.  Consultant represents and warrants that he
has not entered into, and agrees that he will not enter into, any agreement
whether written or oral in conflict with this Agreement or with his obligations
as a consultant to Theravance.

 

9.             Company Policies.  Consultant represents that he has read the
Theravance Insider Trading Policy provided herewith and the Theravance Code of
Business Conduct located at
http://files.shareholder.com/downloads/THERA/558292177x0x249170/2b36461a-d8f6-44bf-901d-07448c4f42db/THERAconduct.pdf,

 

3

--------------------------------------------------------------------------------


 

and agrees to abide by each such policy during the term of this Agreement.

 

10.           Remedies.  Any breach of Section 2, 3, 4 or 8 will cause
irreparable harm to Theravance for which damages would not be an adequate
remedy, and, therefore, Theravance will be entitled to injunctive relief with
respect thereto in addition to any other remedies.  The failure of either party
to enforce its rights under this Agreement at any time for any period shall not
be construed as a waiver of such rights.

 

11.           Entire Agreement.  This Agreement supersedes all prior agreements
between the parties and constitutes the entire agreement between the parties as
to the subject matter hereof.

 

12.           Notices.  All notices, requests and other communications called
for by this Agreement shall be deemed to have been given if made in writing and
mailed, postage prepaid, to the address of each party set forth above, or to
such other addresses as either party shall specify to the other.

 

13.           Amendments.  No changes or modifications or waivers to this
Agreement will be effective unless in writing and signed by both parties.

 

14.           Severability.  In the event that any provision of this Agreement
shall be determined to be illegal or unenforceable, that provision will be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable.

 

15.           Arbitration.  Subject to the exceptions set forth below,
Consultant understands and agrees that any disagreement regarding this Agreement
will be determined by submission to arbitration as provided by Section 1280 et
seq. of the California Code of Civil Procedure, and not by a lawsuit or resort
to court process proceedings.  The only claims or disputes not covered by this
paragraph are claims or disputes related to issues affecting the validity,
infringement or enforceability of any trade secret or patent rights held or
sought by Theravance or which Theravance could otherwise seek; in which case
such claims or disputes shall not be subject to arbitration and will be resolved
pursuant to applicable law.

 

4

--------------------------------------------------------------------------------


 

16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to
conflicts of law provisions thereof.  In any action or proceeding to enforce
rights under this Agreement, the prevailing party shall be entitled to recover
costs and attorneys fees.

 

 

Consultant

 

Theravance, Inc.

 

 

 

 

 

 

 

 

 

/s/ Roy Vagelos

 

By:

/s/ William H. Waltrip

    (signature)

 

 

(signature)

 

 

 

 

 

 

Name:

William H. Waltrip

 

 

Title:

Lead Independent Director

 

5

--------------------------------------------------------------------------------

 